Exhibit 10.1

 

EXECUTION VERSION

 

TRANSITION, SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Transition, Separation and Release of Claims Agreement (the “Agreement”) is
made as of the Agreement Effective Date (as defined below) by and between Ocular
Therapeutix, Inc. (the “Company”) and Dr. Amarpreet S. Sawhney (“Executive”)
(together, the “Parties”).

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of June 24, 2014, as amended as of June 20, 2017 and August 6, 2018
(collectively, the “Employment Agreement”), under which Executive currently
serves as the Chairman of the Board of Directors (the “Board”) of the Company;

 

WHEREAS, the Parties mutually have agreed not to renew the Employment Agreement
and to establish terms for Executive’s transition and separation from employment
with the Company; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement and the consulting agreement attached to this Agreement as
Attachment A (the “Consulting Agreement”) shall be the exclusive payments,
benefits and rights due Executive, and the Parties acknowledge and agree that
Executive is not eligible to receive any of the payments or benefits for which
Executive would have been eligible in connection with a termination of
employment by the Company without Cause or by Executive for Good Reason pursuant
to the Employment Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Resignation from Positions; Separation
Date; Transition Period —

 

(a) Executive’s effective date of separation from employment with the Company
will be July 26, 2019 (the “Separation Date”).  In addition, Executive hereby
resigns, as of the Separation Date, from his position as Chairman of the Board
and from any and all other positions he holds as an officer, employee or Board
member of the Company and, as may be applicable, its subsidiaries, and further
agrees to execute and deliver any documents reasonably necessary to effectuate
such resignations, as requested by the Company.  As of the Separation Date, the
Employment Agreement will terminate and be of no further force or effect;
provided, however, that Sections 5, 6 and 7 thereof shall remain in full force
and effect in accordance with their terms.

 

(b) The period between the Agreement Effective Date and the Separation Date will
be a transition period (the “Transition Period”), during which Executive will
perform such transition duties as may be requested by and at the direction of
the Company (the “Transition Duties”).  Executive will use his best efforts to
professionally, timely and cooperatively perform such Transition Duties.

 

(c) Upon the Separation Date, Executive shall be paid, in accordance with the
Company’s regular payroll practices, all unpaid base salary earned through the
Separation Date, including any amounts for accrued unused vacation time to which
Executive is entitled through such date in accordance with Company policy, and
reimbursement of any properly incurred unreimbursed business expenses incurred
through the Separation Date (together, the “Accrued Obligations”).  As of the
Separation Date, all salary payments from the Company will cease and any
benefits Executive had as of the Separation Date under Company-provided benefit
plans, programs, or practices will terminate, except as required by federal or
state law or as otherwise specifically set forth in this Agreement.  Other than
the Accrued Obligations, Executive will not be eligible for,

 

--------------------------------------------------------------------------------



 

nor shall he have a right to receive, any payments or benefits from the Company
following the Separation Date, other than as set forth in the Consulting
Agreement and the Equity Awards (as defined below, and in accordance with any
applicable equity plans and agreements).

 

2.                                      Consulting Arrangement — Provided
Executive (i) signs and returns this Agreement and the Consulting Agreement on
or before May 29, 2019, and (ii) signs and returns the Additional Release of
Claims attached hereto as Attachment B (the “Additional Release”) on but not
before the Separation Date, Executive shall, during the Consultation Period set
forth in the Consulting Agreement, provide services to the Company as a
consultant pursuant to the terms set forth therein.  During the Consultation
Period, and contingent on Executive’s continued provision of services to the
Company, the outstanding equity awards previously granted to Executive by the
Company (collectively, the “Equity Awards”) will continue to vest and be
exercisable in accordance with the applicable equity plans and agreements. 
Notwithstanding the foregoing or the provisions of any equity award agreement
between the Company and Executive, Executive acknowledges that any outstanding
stock options that were granted in connection with the Executive’s employment
with the Company and that were intended to be incentive stock options at the
time of grant will be treated as nonstatutory stock options beginning three
(3) months after the Separation Date.

 

3.                                      Scientific Advisory Board — Executive
agrees that, should the Company establish a Scientific Advisory Board (“SAB”),
he will be available, upon the Company’s request during the Consultation Period,
to serve on the SAB subject to mutually agreeable terms and conditions.

 

4.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges he would
not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which he signs this Agreement, whether known or unknown, including,
but not limited to, any and all claims arising out of or relating to Executive’s
employment with, provision of consulting or other services to, separation or
termination from, and/or ownership of securities of the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the
Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.,
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional

 

--------------------------------------------------------------------------------



 

distress, misrepresentation, fraud, wrongful discharge, and breach of contract
(including, without limitation, all claims arising out of or related to the
Employment Agreement); all claims to any non-vested ownership interest in the
Company, contractual or otherwise (except for the rights  and claims offered per
Section 2 and the Consulting Agreement); all state and federal whistleblower
claims to the maximum extent permitted by law; and any claim or damage arising
out of Executive’s employment with and/or separation from the Company (including
a claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that this release of claims shall not (i) prevent Executive from filing a charge
with, cooperating with, or participating in any investigation or proceeding
before, the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that Executive acknowledges that he may not recover any
monetary benefits in connection with any such charge, investigation, or
proceeding, and Executive further waives any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding), (ii) deprive Executive of any rights under
the Equity Awards and any other accrued benefits to which Executive has acquired
(or will acquire per Section 2 and the Consulting Agreement) a vested right
under any employee benefit plan or policy, stock plan or deferred compensation
arrangement, or any health care continuation to the extent required by
applicable law; or (iii) deprive Executive of any rights Executive may have to
be indemnified by the Company as provided in any agreement between the Company
and Executive or pursuant to the Company’s Certificate of Incorporation or
by-laws.  This release of claims shall not extend to any claims Executive may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Executive’s ownership of the Company’s stock and
(y) unrelated to Executive’s employment or consulting relationship with the
Company.

 

5.                                      Non-Disclosure Obligations — Executive
acknowledges and reaffirms his obligation, except as otherwise permitted by
Section 9 below, to keep confidential and not to use or disclose any and all
non-public information concerning the Company that he acquired during the course
of his employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business, operations, products,
programs, affairs, performance, personnel, technology, science, intellectual
property, plans, strategies, approaches, prospects, financial condition or
development related matters (collectively, “Confidential Information”). 
Executive further hereby agrees, except as otherwise permitted by Section 9
below, to keep confidential and not to use or disclose any Confidential
Information concerning the Company that he may acquire during his service under
the Consulting Agreement.

 

6.                                      Non-Disparagement — Executive
understands and agrees that, except as otherwise permitted by Section 9 and in
his efforts to cooperate as requested per Section 10 below, he will not, in
public or private, make any false, disparaging, negative, critical, adverse,
derogatory or defamatory statements, whether orally or in writing, including
online (including, without limitation, on any social media, networking, or
employer review site) or otherwise, to any person or entity, including, but not
limited to, any media outlet, industry group, key opinion leader, financial
institution, research analyst or current or former employee, board member,
consultant, shareholder, client or customer of the Company, regarding the
Company, or any of the other Released Parties, or regarding the Company’s
business, operations, products, programs, affairs, performance, personnel,
technology, science, intellectual property, plans, strategies, approaches,
prospects, financial condition or development related matters.  For the
avoidance of doubt, the foregoing shall not prevent Executive from stating or
repeating factual information with respect to the Company or its assets which is
otherwise publicly available.  The Company agrees that its Board members and its
named executive officers (as determined pursuant to Item 402(a)(3) of Regulation
S-K) will not, in public or private, make any false, disparaging, negative,
critical,

 

--------------------------------------------------------------------------------



 

adverse, derogatory or defamatory statements, whether orally or in writing,
including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company,
regarding Executive; provided, however, that nothing in this Section 6 shall
restrict or otherwise limit such Board members or named executive officers from
disclosing events or circumstances in such manner as they or the Company deem
necessary to comply with or satisfy their or the Company’s disclosure, reporting
or other obligations under applicable law.  This provision shall survive until
the longer of five (5) years from the date hereof or one (1) year after the date
that the Executive last provides any consulting or advisory services.

 

7.                                      Return of Company Property — Executive
confirms that, except as he may be specifically instructed otherwise by the
Company’s Chief Executive Officer, and except as otherwise set forth herein, no
later than the Separation Date (or at such earlier time as requested by the
Company), he will return to the Company all property of the Company, tangible or
intangible, including but not limited to keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones, tablets, etc.),
Company identification and any other Company-owned property in his possession or
control and that he will leave intact all electronic Company documents,
including but not limited to those that he developed or helped to develop during
his employment.  Executive further confirms that, except as he may be
specifically instructed otherwise by the Company’s Chief Executive Officer, no
later than the Separation Date (or at such earlier time as requested by the
Company), he will cancel all accounts for his benefit, if any, in the Company’s
name, including but not limited to, credit cards, telephone charge cards,
cellular phone and/or wireless data accounts and computer accounts. 
Notwithstanding the foregoing, however, the Company agrees that Executive may
retain for personal use: (i) the office furniture currently in his Company
office (which he may move or have moved at his own cost), and (ii) the laptop
computer provided to him by the Company, provided that he delivers such computer
to the Company prior to the Separation Date so that the Company may delete or
confirm the deletion of all Company information contained thereon.

 

8.                                      Confidentiality — Executive understands
and agrees that, except as otherwise permitted by Section 9 below, the contents
of the negotiations and discussions resulting in this Agreement and the
Consulting Agreement shall be maintained as confidential by Executive and his
agents and representatives and shall not be disclosed except as otherwise agreed
to in writing by the Company and except to his immediate family, legal,
financial and tax advisors, on the condition that any individuals so informed
must hold the above information in strict confidence.

 

9.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a

 

--------------------------------------------------------------------------------



 

suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

10.                               Cooperation — Executive agrees that, to the
extent permitted by law, he shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding, to provide any relevant
information in his possession, and to act as a witness when requested by the
Company.  The Company will reimburse Executive for all reasonable and documented
out of pocket expenses that he incurs to comply with this paragraph.  Executive
further agrees that, to the extent permitted by law, he will notify the Company
promptly in the event that he is served with a subpoena (other than a subpoena
issued by a government agency), or in the event that he is asked to provide a
third party (other than a government agency) with information concerning any
actual or potential complaint or claim against the Company.

 

11.                               Amendment and Waiver — This Agreement and the
Additional Release, upon their respective effective dates, shall be binding upon
the Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement and the Additional Release are
binding upon and shall inure to the benefit of the Parties and their respective
agents, assigns, heirs, executors/administrators/personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement or the Additional Release shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

12.                               Validity — Should any provision of this
Agreement or the Additional Release be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement or the Additional Release.

 

13.                               Nature of Agreement — Both Parties understand
and agree that this Agreement is a transition and separation agreement and does
not constitute an admission of liability or wrongdoing on the part of the
Company or Executive.

 

14.                               Time for Consideration and Revocation —
Executive understands that this Agreement shall be of no force or effect unless
he signs and returns this Agreement on or before May 29, 2019 (the day of such
execution, the “Agreement Effective Date”).  Executive further understands that
he will not be eligible to serve as a consultant or receive payments or benefits
under the Consulting Agreement unless he timely signs, returns, and does not
revoke the Additional Release.

 

--------------------------------------------------------------------------------



 

15.                               Acknowledgments — Executive acknowledges that
he has been given a reasonable amount of time to consider this Agreement, and at
least twenty-one (21) days to consider the Additional Release (such 21-day
period, the “Consideration Period”), and that the Company is hereby advising him
to consult with an attorney of his own choosing prior to signing this Agreement
and the Additional Release.  Executive further acknowledges and agrees that any
changes made to this Agreement or any exhibits or attachments hereto following
his initial receipt of this Agreement on the Receipt Date, whether material or
immaterial, shall not re-start or affect in any manner the Consideration
Period.  Executive understands that he may revoke the Additional Release for a
period of seven (7) days after he signs it by notifying the Company in writing,
and that the Additional Release shall not be effective or enforceable until the
expiration of the seven (7) day revocation period.  Executive understands and
agrees that by entering into the Additional Release he will be waiving any and
all rights or claims he might have under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, and that he will
have received consideration beyond that to which he was previously entitled.

 

16.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause him to sign this Agreement, and that he
fully understands the meaning and intent of this Agreement and that he has been
represented by counsel of his own choosing.  Executive further states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

17.                               Governing Law — This Agreement and the
Additional Release shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. 
Each of the Company and Executive hereby irrevocably submits to and acknowledges
and recognizes the exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement and the Additional Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement and the Additional Release or the subject
matter thereof.  Each of the Company and Executive waives any objection to
laying venue in any such action or proceeding in such courts, waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over either party, and agrees that service of process upon such party in any
such action or proceeding shall be effective if such process is given as a
notice in accordance with the terms of this Agreement.

 

18.                               Entire Agreement — This Agreement, including
all exhibits and attachments hereto, contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s transition and separation from employment with the Company,
separation benefits and the settlement of claims against the Company, and
cancels all previous oral and written negotiations, agreements, commitments and
writings in connection therewith; provided, however, that nothing in this
Section 19 shall modify, cancel or supersede Executive’s continuing obligations
to the Company.

 

19.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Antony Mattessich

 

Date:

5/29/19

Name:

Antony Mattessich

 

 

Title:

President and Chief Executive Officer

 

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below.  I further understand that my eligibility to
serve as a consultant and receive payments and benefits under the Consulting
Agreement is contingent upon my timely execution, return and non-revocation of
the Additional Release, and that I have been given at least twenty-one (21) days
to consider such Additional Release, and will have seven (7) days in which to
revoke my acceptance after I sign such Additional Release.

 

Dr. Amarpreet S. Sawhney

 

 

 

 

 

 

 

 

 

/s/ Amarpreet S. Sawhney, Ph.D

 

Date:

5/29/19

 

--------------------------------------------------------------------------------



 

ATTACHMENT A

 

CONSULTING AGREEMENT

 

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

OCULAR THERAPEUTIX, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of May 29, 2019
by and between Ocular Therapeutix, Inc. (the “Company”), and Dr. Amarpreet S.
Sawhney (the “Consultant”), and will be effective as of the day immediately
following the Separation Date (hereinafter, the “Consulting Effective Date”).
Capitalized terms used but not defined herein have the meanings set forth in the
Transition, Separation and Release of Claims Agreement entered into by the
Company and the Consultant (the “Separation Agreement”) to which this Agreement
is attached as Attachment A.

 

WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company as a result of having served as Chairman of the Company’s Board of
Directors, and previously as the Company’s President, Chief Executive Officer
and Executive Chairman; and

 

WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and experience, and the Consultant desires to provide consulting services to the
Company, all as hereinafter provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

Section 1.  Services.

 

(a)         Services; Performance.  The Consultant shall render to the Company
the consulting services described in Exhibit A attached to this Agreement and
any additional consulting services as mutually agreed to by the Consultant and
the Company from time to time in writing (collectively, the “Services”).  The
Consultant shall perform, during such hours as may be reasonably required for
satisfactory performance of the Services, such Services in a professional manner
and consistent with the highest industry standards.  As of the Consulting
Effective Date, the Consultant and the Company intend that the Consultant shall
perform the Services for the Company from time to time at the Company’s
reasonable request, but no more than four (4) hours per week.  The Consultant
shall comply with all rules, procedures and standards promulgated from time to
time by the Company with respect to the Consultant’s access to and use of the
Company’s property, information, equipment and facilities in the course of the
Consultant’s provision of Services hereunder.

 

(b)         Non-Exclusive.  The parties agree that, at all times during the term
of this Agreement, (i) the Company shall be free to obtain consulting and
advisory services from any third party, and (ii) the Consultant shall be free to
provide consulting and advisory services to any third party, so long as the
provision of such services by the Consultant does not conflict with (x) the
Consultant’s provision of Services to the Company as described in Section 1(a),
or (y) the Consultant’s continuing obligations to the Company as detailed in the
Separation Agreement.

 

Section 2.  Compensation and Reimbursement.

 

(a)         Consulting Fees.  During the Consultation Period, the Company shall
pay the Consultant consulting fees in the amount of $500.00 per hour for
Services performed hereunder, to be paid to the Consultant in accordance with
Section 2(c) below (the “Consulting Fees”).

 

--------------------------------------------------------------------------------



 

(b)         Expense Reimbursement.  The Company shall reimburse the Consultant
for all reasonable out-of-pocket expenses incurred by the Consultant in
connection with the performance of the Services under this Agreement, so long as
they are approved in writing in advance by the Company.

 

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) to the extent that
such reimbursements or in-kind benefits are subject to Section 409A, including,
where applicable, the requirements that (i) any reimbursement is for expenses
incurred during Consultant’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

(c)          Itemized Statements.  At the end of any month in which the
Consultant performs Services and incurs expenses in accordance with
Section 2(b), the Consultant shall submit to the Company an itemized statement
of the Services performed, including the number of hours worked and the project
to which the Services relate, and the expenses incurred, including appropriate
and reasonable documentation.  The Company shall pay the Consultant the amount
set forth on such itemized statement within thirty (30) days after receipt.

 

(d)                                 No Employee Benefits.  The Consultant’s
relationship with the Company will be that of an independent contractor, and the
Consultant shall not, in connection with this relationship, be entitled to any
benefits, coverages or privileges, including without limitation health
insurance, social security, unemployment, workers compensation, or pension
payments, made available to employees of the Company.

 

(e)                                  Equity Vesting.  It is understood that
during the Consultation Period the Consultant’s Equity Awards will continue to
vest and be exercisable, as applicable, in accordance with the terms of the
applicable agreements and plan documents.  Vesting will cease immediately upon
termination of this Agreement for any reason in accordance with Section 3 below
but, notwithstanding anything set forth in the applicable agreements and plan
documents, any vested options shall be exercisable until the earlier of (i) the
original expiration date of such option or (ii) the date that is five (5) years
following the Consultant’s cessation of Services pursuant to this Agreement.

 

Section 3.  Term and Termination.

 

(a)         Consultation Period.  Subject to the terms and conditions
hereinafter set forth, the term of this Agreement shall, provided the Consultant
has timely entered into the Separation Agreement and Additional Release,
commence on the Consulting Effective Date and shall continue until terminated in
accordance with the provisions below (such period, the “Consultation Period”).
The Consultation Period shall automatically terminate upon the death, physical
incapacitation or mental incompetence of the Consultant, or, if the Consultant
revokes the Additional Release, upon the date of such revocation.  This
Agreement may further be terminated at any time after the Consulting Effective
Date in the following manner: (i) by the Company at any time immediately upon
written notice if the Consultant has materially breached this Agreement or the
Separation Agreement; (ii) by the Consultant at any time immediately upon
written notice if the Company has materially breached this Agreement or the
Separation Agreement; (iii) at any time upon the mutual written consent of the
parties hereto, or (iv) by either party for any reason upon ten (10) days’
written notice to the other party.

 

--------------------------------------------------------------------------------



 

(b)         Effects of Termination.  In the event of any termination under this
Section 3, the Consultant shall be entitled only to the Consulting Fees (if any)
due and payable to the Consultant at the time of such termination and expenses
(including reimbursements) incurred in accordance with Section 2(a) and
(b) prior to the effective date of such termination, and no further payments of
any kind will be due under this Agreement.

 

Section 4.  Independent Contractor.  The Consultant shall not, as of the
Consulting Effective Date or at any time during the Consultation Period, be
deemed an employee of the Company.  The Consultant’s status and relationship
with the Company shall be that of an independent contractor and consultant.  The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.  Nothing herein shall create, expressly or
by implication, a partnership, joint venture or other association between the
parties.  The Consultant shall be solely responsible for payment of all charges
and taxes arising from the payments to be made to the Consultant under this
Agreement and the Consultant agrees that the Company shall have no obligation or
liability with respect to such charges and/or taxes.

 

Section 5.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon
(a) mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

If to the Consultant:

If to the Company:

To the Consultant at the last

Ocular Therapeutix, Inc.

address on file with the Company

15 Crosby Drive

 

Bedford, MA 01730

 

Attn:  Chief Executive Officer

 

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

 

Section 6.  Miscellaneous.  This Agreement, together with the Separation
Agreement and all exhibits and attachments hereto and thereto, constitutes the
entire understanding of the parties hereto with respect to the matters contained
herein and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  For the avoidance of doubt, nothing herein supersedes the Separation
Agreement (including without limitation the ongoing force and effect of the
Consultant’s continuing obligations pursuant to Sections 5 and 6 of the
Employment Agreement).  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its conflict of laws rules.  The headings contained in this Agreement are for
the convenience of the parties and are not to be construed as a substantive
provision hereof.  This Agreement may not be modified or amended except in
writing signed or executed by the Consultant and the Company.  In the event any
provision of this Agreement is held to be unenforceable or invalid, such
unenforceability or invalidity shall not affect any other provisions of this
Agreement and such other provisions shall remain in full force and effect.  If
any provision of this Agreement is held to be excessively broad, it shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.  This Agreement shall be binding upon, and
inure to the benefit of, both parties hereto and their respective successors and
assigns, including any corporation with or into which the Company may be merged
or which may succeed to its assets or business; provided, however, that the
responsibility for actual performance of the Services may not be assigned or
delegated by the Consultant to any other person or entity.  This Agreement may
be executed

 

--------------------------------------------------------------------------------



 

in counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date written above.

 

DR. AMARPREET S. SAWHNEY

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Antony Mattessich

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Description of Services

 

The Consultant shall provide scientific and technical consulting and advisory
services.

 

--------------------------------------------------------------------------------



 

ATTACHMENT B

 

ADDITIONAL RELEASE OF CLAIMS

 

This Additional Release of Claims (this “Additional Release”) is made as of the
date set forth opposite Dr. Amarpreet S. Sawhney’s (“Dr. Sawhney”) signature
below, by Dr. Sawhney.  Capitalized terms used but not defined herein have the
meanings set forth in the Transition, Separation and Release of Claims Agreement
(the “Separation Agreement”) to which this Additional Release is attached as
Attachment B.

 

WHEREAS, Dr. Sawhney’s Separation Date has occurred on or prior to the execution
of this Additional Release; and

 

WHEREAS, Dr. Sawhney is entering into this Additional Release in accordance with
the terms and conditions set forth in Section 2 of the Separation Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained in
the Separation Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Dr. Sawhney hereby
agrees as follows:

 

1.                                      Release — In exchange for the
consideration set forth in the Separation Agreement, which Dr. Sawhney
acknowledges he would not otherwise be entitled to receive, Dr. Sawhney hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties up to the date on which he signs this Additional Release, whether known
or unknown, including, but not limited to, any and all claims arising out of or
relating to Dr. Sawhney’s provision of employment, consulting or other services
to, separation or termination from, and/or ownership of securities of, the
Company including, but not limited to, all claims under Title VII of the Civil
Rights Act, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Genetic Information Nondiscrimination Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
Rehabilitation Act, Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, and the Employee Retirement Income Security Act, all as
amended; all claims arising out of the Massachusetts Fair Employment Practices
Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Wage Act, Mass.
Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages
and overtime), the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§
11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102
and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act,
Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B
(Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended; all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of Dr. Sawhney’s provision
of services to and/or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that this
release of claims shall

 

--------------------------------------------------------------------------------



 

not (i) prevent Dr. Sawhney from filing a charge with, cooperating with, or
participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
Dr. Sawhney acknowledges that he may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and Dr. Sawhney
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Dr. Sawhney of any rights under the Equity Awards and
any other accrued benefits to which he has acquired (or will acquire per
Section 2 of the Separation Agreement and the Consulting Agreement) a vested
right under any employee benefit plan or policy, stock plan or deferred
compensation arrangement, or any health care continuation to the extent required
by applicable law; or (iii) deprive Dr. Sawhney of any rights he may have to be
indemnified by the Company as provided in any agreement between the Company and
Dr. Sawhney or pursuant to the Company’s Certificate of Incorporation or
by-laws.  This release of claims shall not extend to any claims Dr. Sawhney may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Dr. Sawhney’s ownership of the Company’s stock and
(y) unrelated to Dr. Sawhney’s employment or consulting relationship with the
Company. Further, nothing herein shall prevent Dr. Sawhney from bringing claims
to enforce the Separation Agreement and/or the Consulting Agreement.

 

2.                                      Return of Company Property — Dr. Sawhney
confirms that, except as he has been specifically instructed otherwise by the
Company’s Chief Executive Officer, and except as explicitly set forth in
Section 7 of the Separation Agreement, he has returned to the Company all
property of the Company, tangible or intangible, including but not limited to
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he has left intact
all electronic Company documents, including but not limited to those that he
developed or helped to develop during his employment. Dr. Sawhney further
confirms that, except as he has been specifically instructed otherwise by the
Company’s Chief Executive Officer, he has canceled all accounts for his benefit,
if any, in the Company’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

3.                                      Business Expenses; Final Compensation —
Dr. Sawhney acknowledges that he has been reimbursed by the Company for all
business expenses incurred in conjunction with the performance of his employment
and that no other reimbursements are owed to him.  Dr. Sawhney further
acknowledges that he has received all compensation due to him from the Company,
including, but not limited to, all wages, bonuses and accrued, unused vacation
time, and that, other than pursuant to the Consulting Agreement and the Equity
Awards, he is not eligible or entitled to receive any additional payments or
consideration from the Company.

 

4.                                      Time for Consideration; Acknowledgments
— Dr. Sawhney acknowledges that, in order to serve as a consultant and receive
payments and benefits under the Consulting Agreement, he must sign and return
this Additional Release on, but not before the Separation Date.  Dr. Sawhney
acknowledges that he has been given at least twenty-one (21) days to consider
this Additional Release, and that the Company advised him to consult with an
attorney of his own choosing prior to signing this Additional Release. 
Dr. Sawhney understands that he may revoke this Additional Release for a period
of seven (7) days after he signs it by notifying the Company in writing, and the
Additional Release shall not be effective or enforceable until the expiration of
this seven (7) day revocation period (the day immediately following expiration
of such revocation period, the “Additional Release Effective Date”).  In the
event Dr. Sawhney executes this Additional Release within fewer than twenty-one
(21) days after the Receipt Date, he acknowledges that such decision is entirely
voluntary and that he has had the opportunity to consider such release until the
end of the twenty-one (21) day period.  Dr. Sawhney understands and agrees that
by

 

--------------------------------------------------------------------------------



 

entering into this Additional Release, he is waiving any and all rights or
claims he might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that he has received
consideration beyond that to which he was previously entitled.

 

5.                                      Voluntary Assent — Dr. Sawhney affirms
that no other promises or agreements of any kind have been made to or with him
by any person or entity whatsoever to cause him to sign this Additional Release,
and that he fully understands the meaning and intent of this Additional
Release.  Dr. Sawhney states and represents that he has had an opportunity to
fully discuss and review the terms of this Additional Release with an attorney. 
Dr. Sawhney further states and represents that he has carefully read this
Additional Release, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Separation Agreement.

 

I hereby provide this Additional Release as of the current date. I intend that
this Additional Release will become a binding agreement between me and the
Company if I do not revoke my acceptance in seven (7) days.

 

 

Dr. Amarpreet S. Sawhney

 

 

 

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------